DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over SANKARAN et al (US 2020/0120029) in view of MAZUREK (US 2019/0342217)
Regarding claim 1, 12, SANKARAN et al (US 2020/0120029) communication apparatus comprising: a communication port that receives packets transmitted from a switch (SANKARAN: Fig. 2, ¶16-17, Fig. 4, server device 208 receives packets transmitted from a switch connecting the server device 208 with another server device 208 using at least a network interface (port) ); and 
a control unit that monitors a buffer occupancy of the packets received at the communication port, detects a sign of congestion at a buffer inside the switch based on the buffer occupancy (SANKARAN: ¶24, ¶47, ¶42, baseline telemetry condition is monitored to be met or not which includes whether a buffer of an intermediate device/switch is about to be full), and sends, based on a result of the detecting, a transmission reduction request for the packets to a transmitter apparatus that transmits the packets before the buffer becomes congested (SANKARAN: ¶42, congestion notification is sent which includes an indication that a particular transmitter should reduce the transmission rate of the packets before the buffer becomes congested/full).
SANKARAN remains silent regarding the buffer occupancy is based on the reception packet frequency  and the transmission reduction request including a transmission stop request.
However, MAZUREK (US 2019/0342217) discloses the buffer occupancy is based on the reception packet frequency (MAZUREK: ¶80, ¶51, ¶16, ¶14, the rate of receiving (frequency of reception) is determined which indicates the buffer level of the port of the sending switch being congested) and the transmission reduction request including a transmission stop request (MAZUREK: ¶37, pause request/stop transmission request).
A person of ordinary skill in the art working with the invention of SANKARAN  would have been motivated to use the teachings of MAZUREK as it provides solution to mitigate a possible future congestion from a source to the destination of the network minimizing any loss of data when the QoS requirement is high regarding reliability of the communication. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of SANKARAN  with teachings of MAZUREK in order to improve reliability of the communication data.

Regarding claim 2, SANKARAN modified by MAZUREK discloses the communication apparatus according to claim 1, wherein the control unit monitors, as the reception frequency, a state where a reception interval of the packets is equal to or below a predetermined value, and detects that there is a sign of congestion at the buffer when the state where the reception interval is equal to or below the predetermined value continues for a predetermined period (SANKARAN: ¶40, ¶42,  ¶44, baseline telemetry condition is monitored to be met (the state of buffer fullness is equal to or higher than a value) for a period of time of a subset of packets; MAZUREK: ¶80, ¶51, ¶16, ¶14, ¶20, the rate of receiving (frequency of reception) is determined to be exceeding a value causing prediction of congestion).

Regarding claim 3, SANKARAN modified by MAZUREK discloses communication apparatus according to claim 1, wherein the control unit monitors, as the reception frequency, a reception rate of valid data parts of the packets and detects that there is a sign of congestion at the buffer when the reception rate is equal to or above a threshold (MAZUREK: ¶80, ¶111, the rate of receiving packets (frequency of reception) is determined for packets that are received and not lost (equivalent to valid packets/data)).


Regarding claim 4, SANKARAN modified by MAZUREK discloses communication apparatus according to claim 1, wherein when a sign of congestion has been detected at the buffer, the control unit sends the transmission stop request to the transmitter apparatus to stop transmission of the packets from the transmitter apparatus (MAZUREK: ¶37, ¶20,  pause request/stop transmission request is transmitted at the detection of the predictive congestion).




Regarding claim 6, SANKARAN modified by MAZUREK discloses communication apparatus according to claim 1, wherein when a sign of congestion has been detected at the buffer, the control unit sends the transmission stop request to the transmitter apparatus to lower a transmission rate of the packets from the transmitter apparatus (SANKARAN: ¶42, congestion notification is sent which includes an indication that a particular transmitter should reduce the transmission rate of the packets before the buffer becomes congested/full).


Regarding claim 7, SANKARAN modified by MAZUREK discloses communication apparatus according to claim 1, wherein when disappearance of the sign of congestion at the buffer in the switch has been detected based on the reception frequency, the control unit sends a transmission stop cancelling request for the packets to the transmitter apparatus of the packets to restore a packet transmission state before the transmission stop request (SANKARAN: ¶46, a non-congestion indication may cause a receiver device to send a decongestion notification to cancel any reduction in the rate at the sender device).


Regarding claim 8, SANKARAN modified by MAZUREK discloses communication apparatus according to claim 7, wherein the control unit monitors, as the reception frequency, a state where a reception interval of the packets exceeds a predetermined value, and detects that the sign of congestion at the buffer has disappeared when a state where the predetermined value is exceeded continues for a predetermined period (SANKARAN: ¶46, a non-congestion indication may cause a receiver device to send a decongestion notification to cancel any reduction in the rate at the sender device; ¶44-45, period of time for congestion control for a length of subset of packets).


Regarding claim 9, SANKARAN modified by MAZUREK discloses communication apparatus according to claim 7, wherein the control unit monitors, as the reception frequency, a reception rate of valid data parts of the packets and detects that the sign of congestion at the buffer has disappeared when the reception rate is below a threshold (SANKARAN: ¶46, a non-congestion indication may cause a receiver device to send a decongestion notification to cancel any reduction in the rate at the sender device; MAZUREK: ¶80, ¶111, the rate of receiving packets (frequency of reception) is determined for packets that are received and not lost (equivalent to valid packets/data)).


Regarding claim 10, SANKARAN modified by MAZUREK discloses communication apparatus according to claim 1, wherein the control unit sends the transmission stop request including a timer value that sets a transmission stop time and cause the transmitter apparatus of the packets to stop transmission of the packets for the transmission stop time and recommence the transmission of the packets after the transmission stop time has elapsed (SANKARAN: ¶44, traffic reduction is performed for a window of congestion time period which is specified).









Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over SANKARAN modified by MAZUREK as applied to claim 1 above, further in view of LE et al (US 20210320866).

Regarding claim 5, SANKARAN modified by MAZUREK discloses the communication apparatus according to claim 1, wherein when a sign of congestion has been detected at the buffer, the control unit sends the transmission stop request (SANKARAN: ¶24, ¶47, ¶42, baseline telemetry condition is monitored to be met or not which includes whether a buffer of an intermediate device/switch is about to be full; SANKARAN: ¶42, congestion notification is sent which includes an indication that a particular transmitter should reduce the transmission rate of the packets before the buffer becomes congested/full)
SANKARAN modified by MAZUREK remains silent regarding the request appended with a priority to the transmitter apparatus to cause the transmitter apparatus to output high- priority packets and stop transmission of low-priority packets based on the priority.
However LE et al (US 20210320866) discloses request appended with a priority to the transmitter apparatus to cause the transmitter apparatus to output high- priority packets and stop transmission of low-priority packets based on the priority (LE: ¶14-15, output priority packets and stop transmission of low priority packets based on the priority based on the PFC message request).
A person of ordinary skill in the art working with the invention of SANKARAN modified by MAZUREK would have been motivated to use the teachings of LE as it provides higher granularity of priority treatment in event of a data congestion (¶4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of SANKARAN modified by MAZUREK with teachings of LE in order to improve control over data congestion and maintain QoS for higher priority data.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over SANKARAN modified by MAZUREK as applied to claim 1 above, further in view of JEONG et al (US 2014/0204754).

Regarding claim 11, SANKARAN modified by MAZUREK discloses communication apparatus according to claim 1, as above.
SANKARAN modified by MAZUREK remain silent, however, JEONG et al (US 2014/0204754) discloses the control unit monitors a length of a delimiter of the packets and detects that there is a sign of congestion when the length is equal to or shorter than a threshold continuously for a certain period (JEONG: ¶60, length field is received and determined based on the length field being successfully received and the packet successfully parsed (inherently verifying that the extension field (delimiter) is not more than the length field i.e. below a threshold) congestion is determined where the time period is equivalent to the time taken for parsing the length of the packet field).
A person of ordinary skill in the art working with the invention of SANKARAN modified by MAZUREK would have been motivated to use the teachings of JEONG as it provides a well known technique of determining the field of congestion notification and verifying its length to determine the information is properly received. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of SANKARAN modified by MAZUREK with teachings of JEONG in order to improve implementation by applying well known parsing techniques at the receiver.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461